662 S.E.2d 903 (2008)
Carol DALENKO, Formerly Known as Carol Bennett
v.
Robert A. COLLIER, Jr.
No. 274P08.
Supreme Court of North Carolina.
June 11, 2008.
Carol Dalenko, Pro Se.
John T. Benjamin, Jr., Raleigh, for Collier.

ORDER
Upon consideration of the petition filed by Plaintiff on the 11th day of June 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."
Upon consideration of the petition filed by Plaintiff on the 11th day of June 2008 in this matter for a writ of certiorari to review the orders of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."